Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4 and 6-7 are allowable. The restriction requirement between product, composition to make the product and method of making the product, as set forth in the Office action mailed on August 2, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 2, 2021 is partially withdrawn.  Claims 15-17, directed to process of making a glove with the same compositional limitations as in Claim 1 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 8-13, directed to a composition related to the glove composition of Claim 1 are withdrawn from consideration because they do not require all the limitations of an allowable claim, for the reasons discussed in the Response to Arguments section below.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The restriction requirement of August 2, 2021 made the election without traverse, therefore, authorization to cancel non-elected claims is not required.
The application has been amended as follows: 
	Cancel Claims 8-13.
Response to Arguments
	Applicant’s claim amendments and remarks filed June 7, 2022 have been fully considered and are persuasive in overcoming all §103 and non-statutory double patenting rejections of record as Applicant has taken allowable subject matter.  Said rejections are withdrawn.  Applicant’s request for rejoinder of Claims 8-13 and 15-17 is only partially persuasive as the originally elected claims 1-7 (Group I) were specifically tied to a glove and search and consideration of the claimed group specifically required a glove to be made from the compositions.  Claims 15-17 are to making the glove as recited in Claim 1.  However, Claims 8-13 are broader in scope than specifically a glove and while the composition involved is the same in the allowed glove, there is nothing in Applicant’s claim amendments.  Therefore, Claims 8-13 do not recite the feature of the allowed claims.  An amendment such as a glove comprising an uncured film of the composition of Claim 8 is a type of amendment that would more restrict the scope of the subject matter of Claims 8-13 to what has been allowed.  As the restriction was done without traverse, Claims 8-13 are canceled as they are ineligible for rejoinder as the case is ready to pass to issue.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6-7 and 15-17 are allowed for reasons put forth in the non-final office action dated February 2, 2022 page 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L. Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher M Rodd/Primary Examiner, Art Unit 1759